Davis, P. J.
(dissenting) :
My dissent is based upon what I consider to be the fact — that ' plaintiff Giffin bought no stock and took no title to any. A broker, who seems to have been interested in having the suit brought, handed to Giffin a sum of money, not Giffin’s but his own, and then handed Giffin a certificate of stock and takes back his own money, the stock standing in his own name and no transfer ever having been made to Giffin on the books of the company.
The court was right in holding that this transaction carried no title to the stock to Giffin.
It was a fraud on the law, designed to produce a shadow of title where there was in fact no substance. I am for affirmance of the judgment.
Judgment reversed, new trial granted, costs to abide event.